Case 7:18-cv-11533-NSR Document 39 Filed 07/17/19 Page 1 of 1
Case 7:18-cv-11533-NSR Document 38 Filed 07/16/19 Page 1 of 1

179 WESTBURY AVENUE, CARLE PLACE, NEW YORK 11514 PHONE (516) 334-4500 FAX (516)334-4501 WWW.SOKOLOFFSTERN.COM

    

SOKOLOFE
STERN LLP

bse 2 ALEXANDER J, ELEFTHERAKIS
Hodlecdl AELEFTHERAKIS@SOKOLOFFSTERN, COM

 

(8 : July 16, 2019

Via ECF

Hon. Nelson S. Roman

United States District Court

a 300 Quarropas Street Dated:.

Pecos White Plains, NY 10601 White. Plains, New ‘York 10601:s.

Ll R C of Ridnik, et al. v. Vill. of A Cheek of is Cot ole
e: ongregation of Ridnik, et al. v. Vill. of Airmont, et a 4 Gnd pes

Docket No. 18 Civ. 11533 (NSR) Cdec. 38).

 

    
 

    
   

 

Your Honor:

We represent the Defendants. Per the Court’s Individual Rule 3(B), we write to request
permission to file a 35-page memorandum of law in support of Defendants’ motion to dismiss the

First laint (“EAC”). The 82-page FAC concerns three distinct land-use projects,

and each plaintiff asserts nine causes of action under the Religious Land Use and Institutionalized
Persons Act, the Fair Housing Act, and the U.S. Constitution. The additional pages are necessary
to fully address the multitude of factual allegations and legal claims.

Thank you for your consideration of this matter.

Respectfully submitted,
SOKOLOFF STERN LLP

W

Alegande

 
  
 
  

. Eleftherakis

cc: All parties by ECF

 

 
